         Case 1:19-cv-04808-NRB Document 37 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      5/21/2020
 Tianhai Lace USA, Inc.,

                                 Plaintiff,
                                                            1:19-cv-04808 (NRB)
                    -against-
                                                            ORDER ADJOURNING
 Lord and Taylor, LLC, et al.,                              SETTLEMENT CONFERENCE

                                 Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The settlement conference previously scheduled for May 26, 2020 (see ECF NO. 33) is

hereby adjourned to take place before Magistrate Judge Stewart Aaron on Wednesday, July 8,

2020 at 2:00 p.m. Due to recent public health concerns, the settlement shall proceed by

telephone unless the parties advise the Court that they have access to and prefer proceeding by

alternative remote means, such as by video. Each party’s clients or client representatives shall

participate in the conference.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               May 21, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
